Citation Nr: 0335453	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-18250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than December 4, 
2001 for an increased 100 percent rating for bronchial 
asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1951 to December 
1952.  This case comes to the Board of Veterans' Appeals 
(Board) from a March 2002 RO decision which increased the 
rating for service-connected bronchial asthma, from 60 
percent to 100 percent, effective December 4, 2001.  The 
veteran appeals for an earlier effective date for the 
increased 100 percent rating for asthma.


FINDINGS OF FACT

1.  Since service connection for bronchial asthma became 
effective, the RO assigned different percentage ratings for 
the condition including 10 percent effective from April 1956, 
30 percent from December 1971, 60 percent from December 1973, 
30 percent from March 1978, and 60 percent from October 2000.  
The RO decisions assigning these ratings were either not 
appealed or were upheld by the Board. 

2.  On December 4, 2001, the veteran filed a claim for a 
rating of total disability based on individual 
unemployability (TDIU rating), which the RO treated as a 
claim for an increase in the 60 percent rating for asthma.  
Based on findings at a subsequent VA examination showing the 
condition had worsened, the RO increased the asthma rating to 
100 percent effective from December 4, 2001.

3.  It is not factually ascertainable that the asthma 
increased to the 100 percent level on any date within the 
year preceding the December 4, 2001 claim.


CONCLUSION OF LAW

The criteria for an effective date prior to December 4, 2001 
for an increased 100 percent rating for asthma, have not been 
met.  38 U.S.C.A. §§ 5110, 7104, 7105 (West 2002); 38 C.F.R. 
§ 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The file shows that through correspondence, the rating 
decision, and the statement of the case, the veteran has been 
notified of the evidence necessary to substantiate his claim 
an effective date prior to December 4, 2001 for an increased 
100 percent rating for asthma.  Pertinent records have been 
obtained.  The Board finds that the notice and duty to assist 
provisions of the law have been met.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Moreover, it appears the law and not the 
evidence is dispositive of the claim for an earlier effective 
date for an increased rating, and thus the notice and duty to 
assist provisions of the law are inaapplicable.  See Mason v. 
Principi, 16 Vet.App. 129 (2002).

The veteran maintains that the current 100 percent rating for 
service-connected asthma should be made effective from 
October 24, 1952.  The date of October 24, 1952 is the date 
of a service department letter, while he was still on active 
duty, noting that he was being processed for medical 
discharge and that his asthma and tuberculosis were 
considered to be 100 percent disabling.  

Neither service connection nor a compensation rating may be 
given by the VA for the veteran's asthma from the date of 
October 24, 1952 which he mentions, as he was still on active 
duty at the time.  He was not released from active duty until 
the end of December 1952.  Service connection for asthma was 
made effective from the date in April 1956 on which the 
veteran first claimed compensation, and such was the correct 
effective date for a claim filed more than a year after 
service.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  
Further, the percentage rating for a service-connected 
disability may be increased or decreased over the years, 
depending on the current level of severity as compared to the 
rating schedule criteria.  See 38 U.S.C.A. § 1155.  So, the 
October 24, 1952 letter mentioned by the veteran has no 
bearing on the effective date of his current 100 percent 
rating for asthma.

The file shows that in an unappealed July 1956 decision, the 
RO granted service connection and a 10 percent rating for 
bronchial asthma, effective with the initial April 1956 claim 
for service connection.  An unappealed July 1959 RO decision 
denied service connection for pulmonary tuberculosis.   An 
unappealed November 1972 RO decision increased the asthma 
rating to 30 percent effective from December 1971.  An 
unappealed August 1974 RO decision increased the asthma 
rating to 60 percent effective in December 1973.  A November 
1977 RO decision decreased the asthma rating to 30 percent 
effective March 1978; a November 1978 Board decision denied 
an appeal for a rating higher than 30 percent for asthma. An 
unappealed December 1986 RO decision denied an increase in a 
30 percent rating for asthma.  An unappealed May 1999 RO 
decision denied an increase in a 30 percent rating for 
asthma.  An unappealed November 2001 RO decision increased 
the rating for asthma to 60 percent effective from October 
2000.  

The above RO decisions which were not appealed, or which were 
appealed but affirmed by the Board, are considered final.  
38 U.S.C.A. §§ 7104, 7105.  Thus the effective date for any 
later increase in the 60 percent rating for asthma must be 
determined in relation to a new increased rating claim. 

The law provides that the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 
38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet.App. 511 (1997); 
Harper v. Brown, 10 Vet.App. 125 (1997); VAOPGCPREC 12-98.

After the above mentioned final decisions, on December 4, 
2001 the veteran filed a claim for a TDIU rating, and the RO 
treated this as a claim for an increase in the 60 percent 
rating for asthma.  A subsequent January 2002 VA examination 
showed that asthma had worsened.  In March 2002, the RO 
increased the asthma rating to 100 percent, effective with 
the December 4, 2001 claim for increase.  It is not factually 
ascertainable that the asthma increased from the 60 percent 
to 100 percent level on any particular date within the year 
preceding the December 4, 2001 claim.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (rating criteria for bronchial asthma).  
In fact, the veteran does not assert that his asthma 
increased to the 100 percent rating on a particular date 
within the year preceding the December 4, 2001 claim.  

Given these circumstances, the rating for bronchial asthma 
may not be increased from 60 percent to 100 percent prior to 
the December 4, 2001 claim.  The law and not the evidence is 
dispositive of the outcome of this case, and as a matter of 
law the claim for an effective date earlier than December 4, 
2001 for an increased 100 percent rating for bronchial asthma 
must be denied.  Sabonis v. Brown, 6 Vet.App. 426 (1994).


ORDER

An earlier effective date for an increased 100 percent rating 
for bronchial asthma is denied



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



